Citation Nr: 0944726	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  07-06 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUES


1.  Entitlement to reimbursement for unauthorized medical 
expenses for treatment received from Family Medicine of 
Carthage, PC, from January 15, 2006 to January 17, 2006.  

2.  Entitlement to reimbursement for unauthorized medical 
expenses for treatment received from Carthage Hospital, from 
January 15, 2006 to January 17, 2006.  

3.  Entitlement to reimbursement for unauthorized medical 
expenses for treatment received from Northern Radiology 
Associates, from January 15, 2006 to January 17, 2006.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
September 1973.  

This appeal arises from March and August 2006 administrative 
decisions of the Department of Veterans Affairs (VA) Medical 
Center (MC) in Canandaigua, New York.  


FINDINGS OF FACT

1.  The Veteran's only service connected disability is 
lumbosacral strain, rated as 10 percent disabling.  

2.  On January 15, 2006 the Veteran was seen in the Emergency 
room of Carthage Area Hospital with complaints of shortness 
of breath.  He was admitted for treatment of pneumonia and to 
rule out the possibly of a pulmonary embolism or myocardial 
infarction.  The Veteran was discharged on January 17, 2006 
with an assessment that he had pneumonia and that a pulmonary 
embolism and a myocardial infarction had been ruled out.  

3.  Carthage Area Hospital is located in Carthage, New York.  
The nearest VAMC facility is more than eighty miles away in 
Syracuse, New York.  

4.  The Veteran was 55 years of age at the time services were 
rendered in January 2006 and was not receiving Medicare.  

5.  The treatment rendered in January 2006 was not for a 
service-connected disability.   

6.  The treatment rendered was not for a non-service 
connected disability which was aggravating a service-
connected disability.  

7.  The Veteran is not a participant in a VA rehabilitation 
program.  

8.  The Veteran had been receiving medical services from VA 
within 24 months of receiving emergency care in January 2006.  

5.  The Veteran is financially liable to the provider of his 
emergency treatment received in January 2006.  

6.  The Veteran has no coverage under a health-plan contract 
for payment or reimbursement for the emergency treatment.  

7.  The emergency treatment was not furnished for injury 
caused by an accident or work related injury.  

8.  The private medical care rendered from January 15-17 of 
2006, was for a medical emergency of such a nature that a 
prudent layperson could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy.  


CONCLUSIONS OF LAW

1.  Criteria for payment or reimbursement of unauthorized 
medical expenses incurred from January 15, 2006 to January 
17, 2006 for care provided by Family Medicine of Carthage, 
PC, have been met.  38 U.S.C.A. §§ 1725 (West Supp. 2002); 38 
C.F.R. §§ 17.1000-1008 (2009).  

2.  Criteria for payment or reimbursement of unauthorized 
medical expenses incurred from January 15, 2006 to January 
17, 2006 for care provided by Carthage Hospital, have been 
met.  38 U.S.C.A. §§ 1725 (West Supp. 2002); 38 C.F.R. §§ 
17.1000-1008 (2009).  

3.  Criteria for payment or reimbursement of unauthorized 
medical expenses incurred at Northern Radiology Associates 
from January 15, 2006 to January 17, 2006, have been met.  38 
U.S.C.A. §§ 1725 (West Supp. 2002); 38 C.F.R. §§ 17.1000-1008 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reimbursement or payment was denied under the Veterans 
Millennium Health Care and Benefits Act, Public Law 106- 177, 
referred to as the "Millennium Bill Act."  The Millennium 
Bill Act provides payment or reimbursement for emergency 
services for non-service connected conditions in non-VA 
facilities.  The statute is codified at U.S.C.A. § 1725 (West 
Supp. 2002) and regulations regarding its implementation 
appear at 38 C.F.R. §§ 17.1000-1008 (2009).  

Payment or reimbursement under 38 U.S.C. 1725 for emergency 
services  may be made only if all of the following conditions 
are met: 
(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public; 
(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health  (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical  attention to result in placing 
the health of the individual in serious  jeopardy, serious 
impairment to bodily functions, or serious dysfunction  of 
any bodily organ or part); 
(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these  conditions would be met by evidence 
establishing that a veteran was  brought to a hospital in an 
ambulance and the ambulance personnel  determined that the 
nearest available appropriate level of care was at a  non-VA 
medical center); 
(d) The claim for payment or reimbursement for any medical 
care  beyond the initial emergency evaluation and treatment 
is for a continued  medical emergency of such a nature that 
the veteran could not have been  safely discharged or 
transferred to a VA or other Federal facility (the  medical 
emergency lasts only until the time the veteran becomes  
stabilized); 
(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical  services under authority of 38 U.S.C. 
chapter 17 within the 24-month  period preceding the 
furnishing of such emergency treatment; 
(f) The veteran is financially liable to the provider of 
emergency  treatment for that treatment; 
(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency  treatment (this condition cannot be met if the 
veteran has coverage  under a health-plan contract but 
payment is barred because of a failure  by the veteran or the 
provider to comply with the provisions of that  health-plan 
contract, e.g., failure to submit a bill or medical records  
within specified time limits, or failure to exhaust appeals 
of the  denial of payment); 
(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such  treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the  provider; and 
(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C.A. 
§ 1728 authorizes VA  payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service- connected 
disability).  38 C.F.R. § 17.1002 (2009).  

The statute set out at 38 U.S.C.A. § 1728 requires: (a) The 
care and services rendered were either:
(1) for an adjudicated service-connected disability, or
(2) for a non-service-connected disability associated with 
and held to be aggravating an adjudicated service-connected 
disability, or
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability, or
(4) for any injury, illness, or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
and who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (2008); and
(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and
(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  See 38 U.S.C.A. § 1728 
(West 2002); 38 C.F.R. § 17.120 (2009).  

On January 15, 2006 the Veteran was seen in the Emergency 
room of Carthage Area Hospital with complaints of shortness 
of breath.  He was admitted for treatment of pneumonia and to 
rule out the possibly of a pulmonary embolism.  The Veteran 
was discharged on January 17, 2006 with an assessment that he 
had pneumonia and that a pulmonary embolism and a myocardial 
infarction had been ruled out.  It was also noted in the 
assessment that he had a history of a chronic lung disease, 
diabetes mellitus, hypertension and hyperlipidemia.  The 
services rendered by Family Medicine and Northern Radiology 
were in conjunction with that hospitalization.  

The VAMC denied the Veteran's claims for reimbursement under 
the Veterans Millennium Health Care and Benefits Act.  To be 
eligible for reimbursement under the Act the regulations 
require that the veteran is not eligible for reimbursement 
under 38 U.S.C.A. 1728 for the emergency treatment.  
38 C.F.R. § 17.1002(i).  

Under 38 U.S.C.A. § 1728, there is a three-prong test for 
meeting the requirements of entitlement to payment or 
reimbursement for unauthorized medical expenses. Failure to 
satisfy any of the three criteria precludes VA from paying 
unauthorized medical expenses incurred at a private facility.  
See Zimick v. West, 11 Vet. App. 45, 49 (1998).  
Specifically, there must be a showing that the care and 
services rendered were either for an adjudicated service-
connected disability, or for a non-service-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability, or for any 
disability of a veteran who has a total disability, permanent 
in nature, resulting from a service- connected disability, or 
for any injury, illness, or dental condition in the case of a 
veteran who is participating in a rehabilitation program and 
who is medically determined to be in need of hospital care or 
medical services.  None of those criteria were met in this 
case.  The treatment rendered was not for the Veteran's only 
service-connected disability, lumbosacral strain.  The non-
service connected disabilities treated are not shown to be 
associated with or aggravating his lumbosacral strain.  The 
Veteran's service-connected disabilities in combination are 
rated as 10 percent disabling and there is no evidence that 
his service connected disability is total and permanent in 
nature.  The Veteran has not asserted and there is no 
evidence of record that demonstrates he was participating in 
a VA rehabilitation program.  Consequently, reimbursement of 
medical expenses under 38 U.S.C.A. § 1728 is not applicable 
in this instance.  

Thus, the Board must consider whether the Veteran is eligible 
for reimbursement, under the Veterans Millennium Healthcare 
and Benefits Act, 38 U.S.C.A. § 1725 (West 2002); see also 38 
C.F.R. §§ 17.1000-1003 (2009).  

The services rendered on January 15, 2006 were provided at 
the emergency room of Carthage Area Hospital and the Veteran 
was admitted and treated until his possible live threatening 
pulmonary embolism or myocardial infarction were ruled out.

There is also no question the Veteran's symptoms of shortness 
or breath and later diagnosed of pneumonia would clearly lead 
a prudent layperson to reasonably expect that delay in 
seeking immediate medical attention would have been hazardous 
to the veteran's health.  38 C.F.R. § 17.1002(b)(2009).  

The Veteran and his representative testified that the nearest 
VA facility which provides emergency treatment was in 
Syracuse, New York.  The Board researched the distance from 
the home address of the Veteran to the VAMC in Syracuse and 
found it was over 80 miles away and depending on the route 
taken could take over two hours to reach.  Under the 
circumstances that facility was not feasibly available.  In 
addition, the Veteran testified the VAMC in Syracuse was 
telephoned and found to have no beds available.  38 C.F.R. 
§ 17.1002(c).  

The hospitalization of the Veteran for two days after he 
reached the emergency room can reasonably be considered as a 
period of stabilization prior to his discharge.  38 C.F.R. 
§ 17.1002(d).

The Veteran has testified he was receiving care at VA.  VA 
medical records in the claims folder clearly establish that 
fact.  It is undisputed the Veteran was enrolled in the VA 
health care system and had received medical services prior to 
January 2006; that he is financially liable to the medical 
care providers for his treatment from January 15-17, 2006.  
38 C.F.R. § 17.1002 (e) and (f).  

The claim was denied by the VAMC because they stated the 
Veteran had coverage under a insurance health plan.  As the 
evidence listed above shows, the Veteran was 55 years of age 
in 2006, was not receiving Medicare.  There is no evidence of 
record indicating the Veteran had medical insurance in 
January 2006.  38 C.F.R. § 17.1002 (g).  

There is no evidence that indicates the pneumonia was caused 
by an accident or work related injury.  And as is explained 
above, the Veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728.  

The Board has concluded the criteria listed under 38 C.F.R. 
§ 17.1002 for services rendered from January 15-17, 2006 by 
Family Medicine and Northern Radiology Associates at Carthage 
Area Hospital meet the criteria for reimbursement under 
38 C.F.R. § 17.1002.  

In reaching this decision, the Board notes that the statement 
of the case identified the basis for denying the claim, the 
Veteran's failure to submit an insurance verification 
statement.  Inasmuch as the record does not reflect he was 
asked to submit such a particular statement and he advised in 
a signed written statement in January 2007, he has no other 
medical insurance coverage, this does not provide a 
reasonable basis for denying the appeal.  


ORDER

Reimbursement for unauthorized medical expenses for treatment 
received from Family Medicine PC, from January 15-17, 2006, 
is granted.  

Reimbursement for unauthorized medical expenses for treatment 
received from Northern Radiology Associates, from January 15-
17, 2006, is granted.  

Reimbursement for unauthorized medical expenses for treatment 
received from Carthage Area Hospital, from January 15-17, 
2006, is granted.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


